Title: Letter in Support of Pierre-André Gargaz, 22 May 1783
From: Franklin, Benjamin
To: 


          
            Sir,
            Passy, May 22. 1783
          
          The Bearer Pierre André Gargaz is Author of a very humane Project for establishing a
            perpetual Peace. This has interested me much in his
            Behalf: He appears to me a very honest sensible Man, & worthy of better Fortune: For
            tho’ his Project may appear in some respects chimerical, there is Merit in so good an
            Intention. He has serv’d faithfully 20 Years as a Gally-Slave, and now requests Letters
            of Rehabilitation, that he may enjoy for the Rest of his Life the Douceurs that State
            would be attended with. If this Request of his is not improper, & you can assist him
            in procuring such Letters You will do me a most sensible Pleasure. He will show you
            authentic Certificates of his good Conduct. With great Esteem, I have the honour to be,
            Sir,
        